Citation Nr: 1605448	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disorder.

2.  Entitlement to service connection for a unilateral or bilateral shoulder disorder.

3.  Entitlement to service connection for claimed head injury residuals, to include headaches and carotid artery thrombosis/occlusion.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1976 to October 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the VA Special Processing Unit in Cleveland, Ohio, on behalf of the RO in Oakland, California.

In the June 2009 VA Form 9, accepted as the substantive appeal, the Veteran requested a hearing before a member of the Board to be conducted at the RO.  A hearing was scheduled on September 9, 2014.  However, the Veteran failed to appear at the hearing without requesting that the hearing be rescheduled, and he has not shown good cause for his failure to appear.  Therefore, the appeal has proceeded in accordance with VA law as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In November 2014, the Board remanded this appeal to the RO for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran had instances of neck pain and spasms in service; however no current neck or cervical spine disorder is related to an injury or disease incurred in service.  

2.  To the extent there were any shoulder symptoms in service, no current shoulder disorder is related to an injury or disease incurred in service.  

3.  The Veteran did not sustain a head injury in service; current headaches and carotid artery thrombosis/occlusion are not related to an injury or disease incurred in service.  


CONCLUSIONS OF LAW

1.  A current neck or cervical spine disorder was not incurred in service; cervical spine arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A current bilateral or unilateral shoulder disorder was not incurred in service; shoulder arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Claimed head injury residuals, to include headaches and carotid artery thrombosis/occlusion, were not incurred in service; brain thrombosis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred current disorders of the neck and shoulders directly in service and that he incurred a head injury in service which has resulted in current residuals to include chronic headaches and a carotid artery occlusion/thrombosis.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Arthritis (degenerative joint disease) and brain thrombosis are included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where arthritis or brain thrombosis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for arthritis or brain thrombosis may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that the disease was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

In order for cervical spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the cervical spine is limited to 40 degrees, or (2) that combined range of motion of the cervical spine is limited to 335 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

In order for shoulder arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that abduction or flexion are limited at least to shoulder level, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2015).

In order for brain thrombosis to have become manifest to a degree of 10 percent or more, the evidence must substantiate the existence of the condition during service or within the presumptive period and the presence of residuals.  See 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2015).

As will be discussed in more detail below, the Veteran's account of his injury in service has been inconsistent in pertinent details.  However, he essentially contends that each of his claimed disabilities is related directly to an injury in service and that each of the claimed disabilities had onset in service and has continued throughout the period after service until the present.

Private treatment records and VA outpatient records confirm that the Veteran has current cervical spine arthritis and degenerative disc disease, status post cervical laminectomy and fusion, as well as diagnoses of fibromyalgia, myofascial pain syndrome, and a history of migraine headaches and a carotid artery occlusion/thrombosis.  Therefore, the Board finds that for each claim, there is a current disability (Shedden, 381 F.3d at 1167, element (1)).  

Regarding an injury or disease in service (Shedden element (2)), the service treatment records reveal no treatment for a specific head injury, neck injury, or shoulder injury at any time.  The Veteran was seen on a regular and ongoing basis throughout his service for various musculoskeletal, respiratory, and gastrointestinal complaints, as well as more generalized complaints of dizziness and chest pain.  He was occasionally treated for headaches in conjunction with numerous other symptoms which were generally attributed to colds, flu, or viral syndrome.  He was treated regularly for low and mid back complaints, and service connection has been granted for a thoracolumbar spine disability.  On several of these visits, he also reported neck pain, and neck spasms were noted.  However, he was not found to have any chronic disorder of the neck, head, or shoulders.  

The Veteran was treated on September 8, 1977, for symptoms including headaches, and was diagnosed with a possible cold or flu.  The Veteran was treated again on October 7, 1977, for multiple-system complaints, including headaches, and was diagnosed with a mild flu.  

On October 26, 1977, the Veteran was treated for one-week complaint of a sore neck and back.  At that time, he reported that he had a history of neck and back problems and, about once a week, he gets a sore neck and back.  On examination, his neck and back muscles were noted as tighter, with slight loss of motion in the neck.  The muscle groups were slightly swollen, and pain was noted in the left cervical-upper thoracic area.  The Veteran was seen again on November 1, 1977, with complaint of pain in the back and the neck.  The assessment was muscle spasms and low back pain.  

The Veteran was treated on December 21, 1977, with complaint of headaches, hot flashes, diarrhea, and stomach cramps, and was diagnosed with a cold/flu.  He was seen on February 10, 1978, and again on February 21, 1978, with multiple complaints, including headaches, and was diagnosed with a possible flu.  On April 18, 1978, he was seen for complaint of a stomach ache, headaches, and low back pain, and was diagnosed with flu syndrome.

A March 13, 1978, Record of Injury reveals the Veteran "Re injured back while playing basketball."  There is no mention of any neck or head injury.  X-rays were taken of the lumbosacral spine and sacroiliac joints with no abnormality shown.  On April 19, 1978, the Veteran was seen after reportedly receiving an elbow smash while playing basketball; he reported pain in his side.  

On May 8, 1978, and May 9, of 1978, the Veteran was treated for complaint of a sore throat, headaches, body aches, sinus congestion, coughing, etc.  He was diagnosed with viral syndrome.  On June 16, 1978, he was treated for headaches and a back ache.  

On October 2, 1978, the Veteran was seen after playing basketball the previous day and reported that he twisted his back coming down from a jump shot.  The examiner noted a very prominent swelling in the middle lumbar region which was extremely tender to palpation.  The assessment was an acute muscle spasm.  He was prescribed bed rest for 48 hours.  

The Veteran was seen again on October 20, 1978, with complaint of low back pain and neck spasms.  On October 23, 1978, the Veteran was diagnosed with a neck strain.  On October 30, 1978, the Veteran was seen after an exacerbation of the same condition and also reported muscle spasms of the lumbosacral spine.  He was seen on December 5, 1978, with acute low back/cervical pain.  He reported that he had been out in field digging a fox hole and developed severe excruciating low back pain and cervical spasm.  The examiner noted many previous episodes.  The diagnosis was low back pain secondary to muscle spasm.  

A Dental Patient Medical History Questionnaire completed in December 1978 asks whether the Veteran had been hospitalized in the past five years.  The Veteran indicated "yes."  Hand written under this entry is "Back Problem."  

The Veteran was seen on January 11, 1979, for recurrent low back pain, which was noted to have kept him on quarters for 30 days over the prior 3 months.  This was thought to be due to muscle spasm activity of stress-related origin.  

A February 6, 1979, report refers to "innumerable past entries in reference to [the Veteran's back pain."  The Veteran was seen for another exacerbation of the same pain after policing duty the previous day, which involved climbing in and out of a truck to pick up loose debris, and then followed by an evening of swimming at the pool.  He reported stiffness and pain in the low back and also in the intrascapular region.

The Veteran was seen on February 21, 1979, noting that when he got in his car to leave that morning, he developed sudden severe pain in this upper thoracic area with a tingling sensation down both sides of his back.  This caused him pain when he moved his neck.  Range of motion of the thoracic spine and neck was extremely limited.  The examiner felt that anger and frustration were contributing to the Veteran's back pain.  The examiner noted a long history of lumbosacral back pain extending over the past year allegedly stemming from a basketball injury about one year prior.  The Veteran reported that he was hospitalized about 1 week at that time.  

The Veteran was seen again on April 20, 1979, reporting that he had been playing basketball the previous day and was "lowbridged" (fell backward onto back).  He was complaining of diffuse spasms over the lumbar area.  Back examination was unchanged.  He was very noted as tense over most of paraspinous area with diffuse tenderness.  The assessment was low back pain, chronic, exacerbated by fall.  

On May 9, 1979, the Veteran was treated for pain which he reported began approximately upon arrival at Ft. Lewis one year prior.  He stated that the pain was occasionally preceded by a stiff neck and discomfort in the lumbar region.  He reported that, although the discomfort was generally on the right side, at times, it hurt on both sides.  He reported having had physical therapy, including both heat and cold treatments, with neither producing permanent relief.  He also reported an increase in pain during exertion and work, when he is required to "do a little lifting."  

On October 19, 1978, the Veteran was seen for complaint of low back and neck pain, described as recurrent over the prior year.  The examiner reviewed the Veteran's records and noted that the only diagnosis had been muscle spasms.  The Veteran reported that these problems had recurred the previous day while he was taking part in a parade.  On examination, there was limitation of motion about the neck with some tenderness of the trapezius.  There was a normal spinal curvature.  A December 17, 1979, assessment noted that the Veteran has been seen numerous times for low back pain but his examinations had all been negative with multiple treatment failures.  EMGs and nerve conduction studies were also noted as negative.  

The Veteran was examined on August 19, 1980, at service separation.  At that time, his head, neck, upper extremities, and neurological system were clinically normal.  Findings for the spine were only abnormal with respect to "recurrent L-S strain."  The Veteran completed a report of medical history on the same day.  Pertinent to his head injury claim, which he asserts involved a loss of consciousness, he reported that he had no history of a head injury, that he had no history of periods of unconsciousness, and that he had no history of frequent or severe headaches.  Pertinent to his shoulder claim, he reported that he had no history of a painful shoulder, or a trick shoulder.  Pertinent to his cervical spine claim, which he asserts involved a fracture, he reported that he had no history of broken bones.  The Veteran reported that the only hospitalization was for a back problem.  

Post-service records reveal that the Veteran was seen on August 29, 1989, for complaint of neck and left arm pain.  He reported that he was playing in a baseball game and suddenly sneezed, after which he noted a sharp electric shock-like sensation between his shoulder blades, radiating to his sternum.  He noted that, in 1977, while in the army, he had been playing basketball and was upended, landing on his head.  He reported that he had neck and low back pain at that time, but no arm pain.  He also reported that he has always had some mild stiffness in his neck ever since that injury (VBMS record 12/09/2014).  

A letter dated February 15, 1991, by T.T. Wilkinson, MD, recounts that he had seen the Veteran in 1989 for complaint of left sided neck pain and left arm pain.  An MRI at that time was normal.  An EMG was also normal.  At the time of that visit, the Veteran reported that he was doing fine until about a week prior when he was getting dressed in the locker room at work and sneezed.  According to the Veteran's account, as soon as he sneezed, he had an abrupt onset of electric shock type pain in his neck and into his left shoulder and arm.  Since then, he has had persistent pain in his neck and left arm, as well as numbness.  A March 1, 1991, CT scan revealed a disc herniation displacing the thecal sac and nerve root at C5-6.  A discectomy and fusion were performed on March 26, 1991 (VBMS record 09/04/2007).  

A report of M. Merliss, MD, dated June 20, 1991, recounts that the Veteran had been seen by him in 1989 for neck pain incurred four months prior to the visit, while playing basketball (VBMS record 09/04/2007). 

The Veteran related to R.K. Otani, MD, on June 28, 1991, that he had been in his usual good state of health when, on February 13, 1991, he was holding the leg of a patient in his occupation as a surgical technician and developed an electric activity in his neck radiating to his left arm and right foot (VBMS record 09/04/2007).  

The Veteran was seen on October 15, 1991, for a neurological evaluation of D.K. Nelson, MD.  That report reveals a diagnosis of cervical disc injury with herniation and root compression radiculitis, status post anterior discectomy, subsequent to an industrial injury on February 13, 1991.  The history of injury was given as: the Veteran began working as a surgical technician in 1988 at Enloe Hospital.  In attempting to manipulate a patient's leg during a procedure, he lifted and turned the patient's ankle and felt a sudden "electric shock" from his neck to his feet.  His left arm felt like someone tried to pull it out of his shoulder.  Dr. Nelson noted that a May 23, 1991, MRI revealed mild neuroforaminal stenosis at C4-5 and C6-7, and that the Veteran's past medical history was significant only for psychologist visits, a heart murmur, and knee issues from a fall at work (VBMS record 03/29/2007).  

Following the discectomy surgery, the Veteran continued to experience symptoms in his neck and arm.  These symptoms were attributed by a Physical Medicine and Rehabilitation physician, P.V. Willis, MD, and by his neurological surgeon, J.M. Labosky, MD, to psychological overlay, as his symptoms were not consistent with his injury or with any nerve root level.  In July 1991, Dr. Labosky diagnosed exaggerated pain syndrome, nonphysiologic (VBMS record 09/04/2007).  

On September 30, 1991, a detailed medical history was provided by the Veteran to F.H. Newton, MD, who was conducting a neurological evaluation for a Workers Compensation claim.  Regarding the Veteran's service, he noted that he was hospitalized in 1977 for a week with a low back strain which occurred after falling while playing basketball.  Back X-rays had been negative.  He reported that they hospitalized him because they thought he would not get any rest in the barracks.  According to the Veteran's account, his symptoms resolved within a week, and he was returned to regular duties.  The Veteran recounted that he first experienced neck and left arm pain in late 1989 or early 1990 while changing clothes in the operating room at work.  His symptoms diminished but he continued to have neck stiffness and a catching sensation in his left arm.  On February 13, 1991, while lifting the leg of a patient during an arthroscopic surgery, he experienced a pop in the neck, then a feeling like he stuck his finger in an electric socket.  He went to the Emergency Department at Enloe Hospital where he worked.  A CT scan showed congenital stenosis.  An MRI indicated stenosis at C5, C6, and C7.  A myelogram indicated a herniated disc at C5-6.  In the discussion portion of the report, Dr. Newton stated: "[t]his patient describes the onset of neck and left upper extremity symptomatology while in the course and scope of his occupational activities eight months ago."

The Veteran was seen on May 11, 1992, at Newton Medical Group for a psychiatric examination.  At that time, he reported initial onset of physical difficulty at work about one year, or one-and-a-half years, after beginning work as an operating room scrub technician.  He reported that simple activity as part of the daily process relating to the operating room led to pain in his neck and left arm.  The Veteran reported that he sustained an acute injury in February 1991 while working in surgery, at which time he was lifting a patient and felt a popping sensation in his neck.  Discectomy and fusion surgery was performed in March 1991 at Enloe Hospital (VBMS record 03/29/2007).  

An August 9, 1995, letter from S. Richeimer, MD, reveals the Veteran's account that his chronic neck pain began in 1977 when he was playing basketball and fell on his "neck" and was hospitalized for seven days.  However, a letter dated September 14, 1995, from F.C. Wagner, MD, notes that the Veteran was reporting severe neck pain affecting both arms and that "the onset of his difficulty occurred in February 1991 when he was apparently injured" (VBMS record 10/15/2007). 

The Veteran was evaluated on October 25, 1995, for complaint of headaches and questionable syncopal episodes.  An MRI/MRA revealed a likely cyst; however a small lacunar infarct could not be entirely excluded.  A carotid duplex ultrasound was normal for the left and right carotid arteries.  A brain CT in May 5003 found no abnormalities (VBMS record 12/09/2014).  

On May 16, 2003, the Veteran was seen by J.T. Tatsuyama, MD, after a friend put him in a headlock causing neck and arm pain.  On May 22, 2003, he was treated for a blunt scalp injury with diagnosis of mild concussion syndrome (VBMS record 03/29/2007).  

In the context of the current claim, a January 17, 2006, Ambulatory Care Note reveals that the Veteran was a new patient at the clinic with complaint of chronic neck and back degenerative disc/joint disease, and migraine headaches.  The Veteran noted that the had been injured during active duty after an episode of loss of consciousness after being hit on the back and hitting his head with an apparent neck injury.  He reported that his chronic pain was related to subsequent digging of fox holes.  A June 29, 2006, Ambulatory Care Note reveals complaint of chronic neck and back pain aggravated by a recent motor vehicle accident (VBMS record 07/21/2006).  A September 28, 2006, report of Bidwell Physical Therapy notes that the Veteran was experiencing myofascial neck and back pain status-post motor vehicle accident on April 4, 2006 (VBMS record 03/29/2007).  

The Veteran was seen by T.M. Leung, MD, on March 8, 2007, for a pain management consultation, at which time he reported being broad-sided by another vehicle in April 2006 and developing headaches after the accident.  He also reported an accident in 1977 when he "fell 10 feet and landed on his head."  He reports being hospitalized for a week and "I don't remember anything" (VBMS record 09/21/2007).  

The Veteran was afforded a VA examination in April 2007, at which time he told the examiner that he injured his shoulders, neck, and head while playing basketball in 1977 or 1978 when he was stopped by another player which caused his body to "flip upside down."  He claimed to have hit his head on the floor and then landed on his side and left shoulder.  He also contends that he "woke up in the hospital." 

A February 28, 2008, letter from H.A. Leon, MD, notes that the Veteran reported that his neck pain began after a very significant fall with subsequent one-week hospitalization for a head, neck, and back injury that occurred in 1978 while he was playing basketball.  He reported that his neck stiffness continued after that time and began to worsen until finally he was diagnosed with discogenic disease and had his first neck surgery apparently in the mid-1980s.  Dr. Leon reported that he do not have access to the military records (VBMS record 04/10/2008). 

On the June 2009 VA Form 9, the Veteran asserted that he was injured while playing basketball in 1978 and was subsequently admitted to Brooks Army Medical Center at Ft. Sam Houston, where he spent a week in an unconscious state.  He was then sent to Ft. Lewis, Washington, and ended up in Madigan Army Medical Center where he received treatment for a spinal compression injury.  The Veteran asserted that he has been suffering the residual effects of a spinal compression injury, including neck, shoulder, and head conditions, ever since the original injury on the basketball court in 1978.  

In an account related to a VA examiner in July 2009, the Veteran asserted that, in 1977, while playing basketball, he was going for a dunk and was clipped from behind causing him to flip backwards in midair.  According to this account, he flipped 180 degrees and landed straight on his head.  The Veteran asserted that his injury was exacerbated by his commander who made him dig foxholes for eight hours a day resulting in further pain.

A May 20, 2010, MRA report reveals findings compatible with thrombosis and/or occlusion of the right internal carotid artery.  The carotid artery occlusion was confirmed by a May 21, 2010, CTA scan (VBMS record 07/26/2010).  

In the October 2010 account sent to the US Attorney General, the Veteran reported that he injured his neck and head in a "fall onto the top of my skull from ten feet high."  The Veteran asserted: "I fall on to the top of my head.  Like a 'lawn dart.'  Compressing all of my cervical spine severely."  He also asserted that this fall caused a blockage in the right carotid artery. 

In a December 2014 VA orthopedic examination report, the Veteran asserted that he fell playing basketball while on active duty in 1978 and had loss of consciousness.  He asserts that he injured his neck at this time.  In a December 2014 VA headaches examination report, he stated that he jumped in the air to reach the hoop and collided with someone who hit his leg.  This caused him to flip in the air and land on his head.  He reported loss of consciousness and ante grade amnesia for one week, and that he does not remember anything for the week that he stayed in the hospital.  He also reported urine incontinence for one year after the injury and a headache that has never gone away.  He reported that, while he was in recovery from the 1978 fall, his wife and his best friend told him that he was a completely different person.  

After a review of all of the evidence pertinent to service, the Board finds that Shedden element (2) is not met.  The Veteran did not sustain a specific head injury, shoulder injury, or neck injury, at any during service.  Despite treatments for occasional neck spasms and headaches during service, at service separation, he was clinically normal with respect to the head, shoulders, and neck.  

As fact finder, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the United States Court of Appeals for Veterans' Claims (Veterans Court) reviews findings of fact under the "clearly erroneous" standard of review).  Credibility determinations will not be considered clearly erroneous unless, in light of a review of the entire evidence, the Veterans Court is left "'with the definite and firm conviction that a mistake has been made.'"  Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, in evaluating lay evidence, the Board often has to consider whether there is corroborating evidence that supports an account or that indicates that a statement is untruthful or mistaken.  

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

Thus, the contemporaneous nature of the statement of medical history at discharge is significant.  The Veteran's report given at the end of his service term that he had no history of a head injury, no history of periods of unconsciousness, no history of broken bones, no history of, or current, frequent or severe headaches, and no history of, or current, painful shoulder, is simply more reliable than a history given many years after the fact.  Moreover, the report of medical history is further bolstered by the contemporaneous medical findings which were normal for the head, neck, upper extremities, and neurological condition, whereas his current assertions directly conflict with those normal findings.  

Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board is also cognizant of possible self interest which any VA claimant has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board acknowledges that the initial reports of a head injury in August 1989 and August 1995 were not provided in the context of a claim for VA benefits.  However, those accounts are also contradicted by the service treatment records and particularly by the reports of medical history and medical examination at service separation.  

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the Veteran's recent accounts which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

Also weighing against the credibility of the recent account are the uncertain and changing details of the various retellings.  The Veteran has variously described the date of the injury as 1977 and 1978.  Regarding changing details, in August 1989, the Veteran reported that was upended, landing on his head.  In the September 1991 account to Dr. Newton, he simply reported that he fell and sustained a low back strain, and that his symptoms resolved within a week.  In August 1995, he reported that he fell and hit his "neck" rather than his head.  In later accounts he reported that he was flipped 180 degrees and landed on his head, and that he fell from 10 feet up and landed on his head.  The fact that the material details of an account change over time detracts from the credibility of that account.  

It is notable that the September 1991 account was provided in the context of a Workers' Compensation claim, and that the Veteran appeared at that time to endorse a history of his neck disorder related to a post-service industrial accident rather than an in-service injury.  

The Veteran also now reports that he lost consciousness in the injury and had amnesia for a week following the injury.  However, he reported at service separation that he had never sustained a loss of consciousness.  

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in November 1980; however, at that time, he noted only a back injury and stomach problems.  The Veteran did not mention any problems with his neck or shoulders and he did not mention a head injury or problems with headaches.  

While inaction for many years regarding filing a specific claim is not necessarily indicative of the absence of symptomatology, where, as here, an individual takes action regarding other problems, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated as early as November 1980 that he was aware of the availability of VA disability benefits, and that he understood the procedure for filing a claim for VA disability compensation.  He demonstrated this by properly following that procedure with respect to other claims.  In such circumstances, it is reasonable to expect a complete reporting of symptoms.  Thus, the Veteran's inaction regarding a claim for neck and shoulder complaints, and head injury residuals, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of associated symptomatology at that time.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013)(recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In an account sent to the US Attorney General in October 2010, and received at VA in March 2011, the Veteran reported that, the day after he was discharged he tried to "open my medical case" but without any medical records he could not file a claim.  

The Board notes that the assertion that a claim cannot be filed without supporting records is simply not accurate.  Moreover, as discussed above, the Veteran did file a claim immediately after service and did not mention a neck problem, a shoulder problem, or a head injury.  

While the Board acknowledges that the Veteran was treated in service for neck complaints and was found to have spasms, the credible evidence in this case establishes that he had no head injury at any time during service, that he had no specific neck or shoulder injury, and that his head, shoulders, and neck were clinically normal at service separation.  

With respect to the criteria for establishing a presumption for certain chronic diseases, set out above, the Board finds that arthritis of the cervical spine, arthritis of the shoulders, and brain thrombosis, were not demonstrated to the requisite degree within one year of service separation.  The first notation of arthritis and brain thrombosis came many years after service separation and the expiration of the presumptive period.  The Board also finds that the Veteran's account of continuity of symptomatology-being inherently dependent on his non-credible assertions regarding notation of a head, neck, and shoulder injuries in service, since 1977 or 1978-is also not credible.  Accordingly, the presumption of service connection for arthritis and brain thrombosis does not apply.

Turning to the matter of Shedden element (3) or etiology, the RO has obtained medical opinions with respect to each claim and the Veteran has also submitted private opinions. 

As set out above, the Veteran was afforded a VA examination in April 2007.  In addition to soliciting the Veteran's account of his injury as described above, the examiner also reviewed the service treatment records.  The examiner diagnosed osteoarthritis of the shoulders and degenerative disc disease of the cervical spine and opined that it is less likely than not that the neck and shoulder conditions are related to service.  The rationale was the limited nature of the treatment in service for the claimed conditions.  

In a February 28, 2008, letter, Dr. Leon, relied upon that the Veteran's account, set out above, that his neck pain began after a fall with subsequent one week hospitalization for a head, neck, and back injury that occurred in 1978.  Although he noted that he do not have access to the military records, he opined that the Veteran's head, neck, and back injury, that occurred in 1978 while he was in the military, most likely contributed to his discogenic disease and chronic neck pain.  Also, in an April 1, 2008, letter, R.S. Williams, MD, opined that the condition the Veteran now suffers is at least likely as not due to his military service connected injury (VBMS record 04/10/2008). 

The RO also obtained medical opinions in response to the Board's November 2014 Remand instructions.  In a December 16, 2014, opinion, a VA clinician reviewed the claims file and opined that the Veteran's neck and shoulder disorders were less likely as not related to service.  The rationale for the shoulders was based on the lack of evidence in the service treatment records of a disabling shoulder injury.  The examiner acknowledged complaint of shoulder pain, but noted that he was never treated for this subsequently.  The clinician also noted the evidence of a work-related injury after service.  The rationale for the neck was that the neck condition also seems to be work related, and that the service treatment records do not show any disabling neck injuries.  

The RO also obtained a VA headaches examination in December 2014.  That examiner opined that it is less likely as not that the Veteran's head injury, consistent with a traumatic brain injury, had its onset during the Veteran's active duty service or was caused by his service.  The rationale was that the records do not indicate a head injury resulting in a loss of consciousness during service.  The records also do not indicate treatment for diagnosis of headaches similar to the current migraines or other symptoms that could be attributable to a history of a concussive head injury.  The examiner noted the Veteran's denial of frequent or severe headaches at discharge.  The examiner also noted that current headaches are severe enough to warrant ER visits and specialty consultations, and that there is a history of motor vehicle accident in 2006 wherein the Veteran reported hitting his head on the windshield and sustaining a loss of consciousness.  The ER report associated with that accident notes migraines with vomiting.  Also noted was an MRI in 2011 indicating a circulatory defect that is contributory for his current cognitive condition and symptoms.  In addition, the examiner noted records showing an underlying psychiatric condition which was believed may account for the neurobehavioral changes and cognitive impairment noted.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the opinions of Dr. Leon and Dr. Williams are based on inaccurate facts as determined above.  An opinion that is based on an inaccurate factual premise is diminished in comparison to an opinion based on accurate facts.  As such, the Board places greater probative weight on the VA opinions, which do not find a nexus between current neck, shoulder, and head disorders and service, than on the opinions submitted by the Veteran, which do find a nexus.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Here, the Veteran's lay assertions of direct in-service incurrence of the current disorders are based on inaccurate facts and inconsistently stated facts.  Thus, his opinion is also not credible evidence.  

Moreover, the Board finds that relating a current diagnosis of arthritis, chronic headaches, or an arterial occlusion to a remote period of service, is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of each disorder, and the inherently medical question of how particular events in service may have contributed to bring about temporally remote disorders, and why other potential causes are not more likely.  These are not matters which are capable of lay observation.  The Board also notes that the diagnosis in service with respect to the neck was different than the current diagnosis.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed neck, head, and shoulder disorders and service.  

As the only evidence that is both competent and credible regarding the essential element of a nexus between the current disorders and service finds that there is no such relationship, the Board finds that a preponderance of the evidence is against this element with respect to each claim.  

In written argument dated September 2014, the Veteran's representative argued that with long-term limping or abnormalities of movement and balance related to the Veteran's low back disability "other joints can be affected."  The representative cited to several general medical treatises on the subject.  The Board notes however that there is no medical opinion in this case that purports to relate any of the disorders claimed here to the Veteran's service-connected low back disability.  

With regard to medical treatise evidence, the Veterans Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence submitted by the appellant is not accompanied by the medical opinion of a medical professional.  Additionally, it fails to demonstrate with any degree of certainty a relationship between the Veteran's service-connected low back disability and any other of the claimed disorders.  For these reasons, the Board must find that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus.

The Board therefore concludes that service connection for claimed disorders of the neck, head, and shoulders is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2006 and March 2007 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has asserted that he was hospitalized for a head injury in 1978.  The RO included a formal finding in November 2012 that it had requested inpatient treatment records from Brooke Army Medical Center from 1978 and had received a negative response.  

In an account sent to the US Attorney General in October 2010 and received at VA in March 2011, the Veteran reported that the service records have been tampered with or are not his.  He asserted that when he served at Ft. Sam Houston, Fort Leonard Wood, and Ft. Gordon, all three bases had another individual of the same first and last name stationed there at the very same time.  He also asserted that his service records were four inches thick in service.  

The Board has reviewed the service treatment records and notes that they include records throughout his period of service, including entry and exit examinations.  There is no indication that any records are missing or that the records have otherwise been tampered with.  The Board is satisfied that the records in claims file are those of this Veteran as they contain his social security number in many of the records.  Moreover, his assertions, to the extent they imply he incurred a head injury, shoulder injury, or neck fracture in service are not credible for reasons addressed elsewhere in this decision.  

The RO has also obtained a thorough medical examination regarding each claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Moreover, the Veteran has made no assertion as to a secondary service connection theory of etiology, therefore, an opinion regarding secondary causation is not necessary.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining VA treatment records September 2012 forward, obtaining records from the Social Security Administration, and obtaining a VA examination for the neck, shoulders, and claimed head injury residuals.  The examination included appropriate diagnoses and opinions regarding each claimed condition, as well as a rationale that was consistent with the evidence, including the service treatment records.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a neck or cervical spine disorder is denied.

Service connection for a unilateral or bilateral shoulder disorder is denied.

Service connection for claimed head injury residuals, to include headaches and carotid artery thrombosis/occlusion is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


